2 F.3d 1159
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ken NED, Defendant-Appellant.
No. 92-10738.
United States Court of Appeals, Ninth Circuit.
Submitted July 21, 1993.*Decided Aug. 4, 1993.

Before BROWNING, TANG and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
In this pre-Guidelines case, Ken Ned, a federal prisoner, appeals pro se the district court's denial of his motion for credit against his seven-year sentence for time spent in custody prior to sentencing.  Ned was previously convicted after a guilty plea to conspiracy to possess a controlled substance with intent to distribute in violation of 21 U.S.C. Sec. 846.  The district court denied the motion for sentence credit without prejudice based upon lack of jurisdiction and failure to exhaust administrative remedies.  The government correctly points out that, because Ned challenges the execution of his sentence, the motion is properly construed as a habeas corpus petition under section 2241.  See United States v. Giddings, 740 F.2d 770, 772 (9th Cir.1984).  We affirm.


3
"A petition under ... [section] 2241 must be addressed to the district court which has jurisdiction over ... [Ned] or his custodian."  See Brown v. United States, 610 F.2d 672, 677 (9th Cir.1980);  accord Brittingham v. United States, 982 F.2d 378, 379 (9th Cir.1992) (per curiam).


4
Ned is a prisoner at the Federal Correctional Institution in Milan, Michigan.  He filed a petition seeking review of the execution of his sentence in the United States District Court of Nevada.  Because Ned is confined in Michigan, however, the district court properly concluded that it lacked jurisdiction to entertain the relief requested.1  See Brown, 610 F.2d at 677.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Based upon our holding that the district court lacked jurisdiction to consider the relief requested, we need not determine whether Ned failed to exhaust his administrative remedies